Per Curiam.
The department’s demurrer to the return was overruled by an order entered on May 10, 1971. Instead of appealing, the department moved the trial court to reconsider the order. The trial court denied the department’s motion by order dated February 7, 1972. The time for appeal from the order Overruling the de*754murrer had run. The department appeals from the order denying its motion to reconsider.
We decline to consider the merits of this appeal because the order appealed from is not appealable. Hale v. Lee’s Clothiers & Jewelers, Inc. (1967), 37 Wis. 2d 269, 155 N. W. 2d 51; Ver Hagen v. Gibbons (1972), 55 Wis. 2d 21, 197 N. W. 2d 752.
The appeal is dismissed.